Dismissed and Memorandum Opinion filed April 10, 2008







 
Dismissed
and Memorandum Opinion filed April 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01068-CR
NO. 14-07-01069-CR
____________
 
ERIC CHARLES KAPOSTA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 8
Harris County, Texas
Trial Court Cause Nos.
1441912 & 1441913
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notices of appeal in both cases, personally
signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion in either case, we grant appellant=s request.
Accordingly,
we order the appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
PER CURIAM




Judgment rendered and Memorandum
Opinion filed April 10, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).